Citation Nr: 9903230	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist 
arthritis as secondary to service-connected healed fracture, 
right radius and ulna.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The issue of service connection for right wrist arthritis 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's bilateral hearing loss is manifested by 
average puretone threshold levels of 58 decibels in the right 
ear and 61 decibels in the left ear, with speech recognition 
of 84 percent in the right ear and 84 percent in the left 
ear.  Findings establish level III hearing in each ear.

3.  The veteran's tinnitus is bilateral and constant.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998).

2. The schedular criteria for a 10 percent rating for 
tinnitus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.87a, Part 4 
Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that all relevant 
facts have been developed.  The Board concludes that, as 
required by the applicable statute, the duty to assist has 
been fulfilled. 

Service connection for bilateral hearing loss with tinnitus 
was granted by rating action of August 1996; a noncompensable 
evaluation has been in effect since that time.  The RO 
granted service connection for bilateral hearing loss and 
tinnitus pursuant to 38 U.S.C.A. § 1151 after determining 
that the veteran's bilateral hearing loss and tinnitus 
increased after treatment at the Grand Junction VAMC in 1960.  
The veteran filed a timely notice of disagreement (NOD) with 
regard to the level of disability evaluation in October 1996  
and perfected his appeal in February 1997.  

Submitted in support of his claim are VA outpatient and 
hospitalization records from October 1960 to March 1995.  In 
October 1960, the veteran was hospitalized for a gunshot 
wound to the left thigh.  During his hospitalization, the 
veteran was treated with streptomycin and penicillin.  The 
records reflect that the veteran experienced a sudden 
weakness, dizziness, and ringing in his ears after receiving 
medication.  Thereafter, the veteran continued to complain of 
ringing in the left ear.  Audiometric examination in June 
1993 revealed pure tone threshold levels at frequencies of 
1,000, 2,000, 3,000, and 4,000 were 35, 40, 65, and 70, 
decibels respectively, for the right ear and 35, 65, 65, and 
70 decibels, respectively, for the left ear.  The pure tone 
average in the right ear was 35 decibels and the pure tone 
average in the left ear was 43 decibels. Maryland CNC speech 
recognition scores were 88 percent correct for the right ear 
and 84 percent correct for the left.  A December 1995 
audiological examination revealed Eustachian tube dysfunction 
and status-post sinusitis.

In a February 1996 statement to the RO, the veteran reported 
that he was informed that his ringing in his ears was due to 
an allergic reaction to medication administered in 1960.  He 
stated that he was told he suffered nerve damage.

During a VA audiological examination in July 1996, the 
examiner noted tinnitus since 1960.  He described it as 
bilateral and constant.  The veteran's pure tone threshold 
levels at frequencies of 1,000, 2,000, 3,000, and 4,000 were 
35, 45, 60, and 70, decibels respectively, for the right ear 
and 35, 65, 65, and 70 decibels, respectively, for the left 
ear.  The examiner indicated that the pure tone average in 
the right ear was 53 decibels.  Pure tone average for the 
left ear was 59 decibels.  Maryland CNC speech recognition 
scores were 84 percent correct for the right ear and 92 
percent correct for the left.  The examiner's impressions 
included bilateral symmetric sensorineural hearing loss, most 
likely strepto [sic] exposure.

An undated private medical record reflects audiological 
testing for Beltone.

During a February 1997 RO hearing, the veteran testified that 
he was unable to hear the television and that voices sounded 
like they were bees buzzing.  He reported that he was unable 
to hear the telephone ring and that he had been forced to 
wear hearing aids in the recent months.  He clarified that 
his tinnitus did not begin in 1960 after his VA 
hospitalization.  He testified that he was shot in the face 
while in Korea.  He reported that after his facial gunshot 
wound he began to experience ringing in the ears.  He stated 
that previous medical examiners had described his hearing 
loss and tinnitus as part of a disease process associated 
with his allergic reaction to the medication in 1960.

In his February 1997 decision, the Hearing Officer denied 
entitlement to additional compensation for the veteran's 
service-connected bilateral hearing loss and tinnitus.

In April 1998, the veteran was afforded an additional VA 
audiological examination.  The veteran reported that he was 
exposed to acoustic trauma during service when he worked as a 
demolition expert.  He stated that he was assigned to a field 
artillery unit.  He described being shot in the face while in 
service.  He stated that his post-service employment included 
work as a carpenter and he denied any post-service acoustic 
trauma.  He described his tinnitus as a bilateral, constant, 
loud ringing.  
The veteran's pure tone threshold levels at frequencies of 
1,000, 2,000, 3,000, and 4,000 were 40, 50, 70, and 70, 
decibels respectively, for the right ear and 40, 65, 70, and 
70 decibels, respectively, for the left ear.  The examiner 
indicated that the pure tone average in the right ear was 58 
decibels.  Pure tone average for the left ear was 61 
decibels.  Maryland CNC speech recognition scores were 84 
percent correct for the right ear and 84 percent correct for 
the left.  

VA ear, nose, and throat (ENT) examination revealed barely 
visible scars on the face at the midline upper lip and left 
cheek.  The examiner noted that the April 1998 audiological 
testing revealed mild to moderately severe sensorineural 
hearing loss in both ears.   The examiner's diagnoses 
included sensorineural hearing loss and tinnitus, bilateral, 
probably due to streptomycin treatment and gunshot wound to 
the face, with mild scarring.

The veteran was afforded a videoconference hearing before a 
member of the Board in November 1998.  The veteran testified 
that he was a demolitions expert during service and that he 
was exposed to acoustic trauma consisting of artillery fire 
and exploding mines.  He stated that he was not afforded a 
hearing examination upon discharge from service.  He reported 
that after service he noticed his hearing loss and ringing in 
his ears.  He stated that after his treatment with 
streptomycin, his hearing loss and tinnitus increased in 
severity.  He described his tinnitus as constant.  He stated 
that he had hearing aids but did not always wear them as they 
aggravated his tinnitus.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  The United States Court of Veterans 
Appeals (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service medical records are not available.  The 
Board is aware that under such circumstances, the obligation 
to explain findings and conclusions and the obligation to 
resolve all reasonable doubt in favor of the veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Pursuant to 38 C.F.R. § 4.85, 
"[e]xaminations are conducted using the controlled speech 
discrimination tests together with the results of the pure 
tone audiometry test."  A numeric designation of impaired 
efficiency is assigned based upon the results of the above 
tests, and a percentage evaluation is reached by correlating 
the results in each ear.  38 C.F.R. §§ 4.85, 4.87. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average threshold level as measured 
by pure tone and audiometry tests.  38 C.F.R. § 4.85, Table 
VI, and Diagnostic Code 6100.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes auditory acuity levels from I to XI. 

Clinical data establish that the veteran's hearing loss does 
not warrant a compensable evaluation for the veteran's 
bilateral hearing loss.  During the most recent April 1998 
examination, the pure tone threshold average in the right ear 
was 58 decibels, with speech recognition ability of 84 
percent correct, (level III), and in the left ear, the pure 
tone threshold average is 61 decibels, with speech 
recognition ability of 84 percent correct, (level III).  38 
C.F.R. § 4.85, Diagnostic Code 6100.  A noncompensable 
evaluation for the veteran's bilateral hearing loss is 
therefore appropriate.  At a minimum, a compensable 
evaluation requires level II hearing in the better ear and 
level V hearing in the poorer ear.  38 C.F.R. § 4.85, 
Diagnostic Code 6101.  As the veteran's hearing loss is not 
at the levels for a higher rating, his claim must be denied.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85, Diagnostic 
Code 6100. 

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, have been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These provisions do not 
provide a basis for a higher rating.  Lendenmann vs. 
Principi.   Therefore, in accordance with applicable 
schedular criteria, the Board concludes that the 
noncompensable evaluation in effect for the veteran's 
bilateral sensorineural high frequency hearing loss is 
appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.85, 
Tables VI, VII.

With regard to the veteran's tinnitus, the Board notes that 
Diagnostic Code 6260 provides a 10 percent evaluation when 
persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma is present.

Based on the veteran's statements viewed in conjunction with 
the objective medical evidence of record, the Board concludes 
that the findings reveal persistent tinnitus. The veteran's 
descriptions his tinnitus reflect that he suffers from 
bilateral constant loud tinnitus and has suffered from this 
disability continually since service.  The veteran reported 
that he suffered a head trauma when he suffered a gunshot 
wound to the face in service.  Further, during his February 
1997 RO hearing and November 1998 videoconference before a 
member of the Board, the veteran testified that he was 
exposed to acoustic trauma during service.  The veteran's 
direct statements must be accorded due weight. The Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by Schafrath, and finds that the evidence 
provides a sufficient basis for a higher evaluation.  Based 
on these findings, the Board is of the opinion that the 
tinnitus exhibited by the veteran more nearly approximates 
the criteria for persistent tinnitus, as a result of a head 
trauma or acoustic trauma, thus warranting a 10 percent 
evaluation.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased evaluation to 10 percent 
disabling for service-connected tinnitus is granted.  

REMAND

The veteran was granted service connection for fracture right 
radius and ulna, healed in August 1952.  In December 1994, 
the veteran filed a claim for arthritis of his right wrist as 
secondary to his service-connected right wrist fracture.

During an October 1995 VA examination, the examiner noted 
that the veteran exhibited weakness of the right wrist.  The 
veteran reported that he was no longer able to hold a hammer 
or pick up a coffee mug.  X-rays of the right wrist revealed 
a well-healed fracture of the distal right radius and 
resection of the distal end of the ulnar and right hand and 
degenerative changes of the interphalangeal and 
metacarpophalangeal joints.  Tiny ossification/calcification 
base third metacarpal and another proximity of navicular 
multangular articulation and degenerative changes of the 
wrist were noted.

In a November 1995 rating action, the RO denied entitlement 
to service connection for arthritis of the right wrist as 
secondary to the service-connected disability of healed 
fracture, right radius and ulna.  The veteran field a timely 
notice of disagreement (NOD) in November 1995 and perfected 
his appeal in February 1996.  

During his November 1998 videoconference before a member of 
the Board, the veteran testified that he experienced 
cartilage build up after his in-service right wrist fracture.  
He noted that he re-injured his right wrist in an automobile 
accident after service.  He stated that his right wrist was 
presently painful and weak.  He noted that he was unable to 
take the nut off of a bolt or pick up a bucket of water.  He 
stated that he was told that he presently had severe 
arthritis and no flexibility in his right wrist.  He stated 
that he took daily medications for his arthritis and pain, 
which included Motrin.

The record does not indicate that the RO considered the 
provisions of Allen v. Brown, 7 Vet. App. 439 (1995), which 
provides that the term "disability" refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  

Accordingly, the Board concludes that further development, as 
specified below, is necessary.  The case is therefore 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right wrist arthritis recently.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination by a board certified 
orthopedist, if available, to determine 
the nature and severity of the claimed 
right wrist arthritis.  In addition to x-
rays, any additional testing deemed 
necessary should be performed.  If right 
wrist arthritis is diagnosed, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any current right 
wrist arthritis was caused or chronically 
worsened by the service-connected right 
wrist fracture of the radius and ulna.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for right wrist 
arthritis on a secondary basis, to 
include consideration of Allen v. Brown.

If the benefits sought on appeal are not granted, or if a 
notice of disagreement is received regarding another issue, 
the veteran and his representative should be issued a 
supplemental statement of the case, to include the 
appropriate rating criteria, and should also be afforded an 
opportunity to respond.  The record should be returned to the 
Board for further appellate consideration, if in order.  No 
action by the veteran or his representative is required until 
further notice is received.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

